DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-37 is/are pending.  Claim(s) 8-37 is/are withdrawn.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Betts has four instead of three links.  The Examiner disagrees.  See annotated Figure 3B(1) below, which includes a written description of three instead of four links.  



    PNG
    media_image1.png
    721
    1077
    media_image1.png
    Greyscale

Annotated Figure 3B(1), Betts


Applicant’s arguments with respect to claims 1-2 (as rejected under Lumauig) and claims 3-6 (as rejected under Lumauig in view of Gomez) have been considered but are moot because the arguments do not apply to the references being used in these rejections.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumauig, et al (Lumauig) (US 2016/0081827 A1).
Regarding Claim 1, Lumauig teaches a stent (e.g. abstract, Figure 5A), comprising: 
a tubular body (e.g. [0020], Figure 5A) having a length defined by a distal end ring and a proximal end ring and having a plurality of body rings including a first body ring, a second body ring, a third body ring, up to an Nth body ring therebetween (e.g. Figure 5A); 
the end rings and the body rings being positioned in an in-phase relationship (e.g. Figure 5A); 
the end rings and the body rings being connected by links having a pattern of 3 links - 2 links - 3 links along the length of the tubular body (e.g. Figure 5A); and 
the distal end ring being connected to the first body ring by only three links (e.g. Figure 5A), the first body ring being connected to the second body ring by only two links (e.g. Figure 5A), the second body ring being connected to the third body ring by only three links (e.g. Figure 5A), each of the remaining Nth body rings being connected by the pattern consisting of 3-2-3-2-3 links (e.g. Figure 5A), and the proximal end ring being connected to the adjacent Nth body ring by only three links (e.g. Figure 5A).

Claim 2, the links are linear or non-linear (e.g. Figure 5A, linear).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Betts, et al (Betts) (US 2005/0101624) or, in the alternative, under 35 U.S.C. 103(a) as obvious over Betts, et al (Betts) (US 2005/0101624) in view of Lumauig, et al (Lumauig) (US 2016/0081827 A1).
Regarding Claim 1, Betts teaches a stent (e.g. [0013], Figure 3B), comprising:
a tubular body having a length defined by a distal end ring and a proximal end ring and having a plurality of body rings including a first body ring, a second body ring, a third body ring, up to a Nth body ring therebetween (e.g. annotated Figure 3B below); 
the end rings and the body rings being positioned in an in-phase relationship (e.g. Figure 3B);
the end rings and the body rings being connected by links having a pattern of 3 links – 2 links – 3 links along the length of the tubular body (e.g. annotated Figure 3B below); and 
the distal end ring being connected to the first body ring by only three links, the first body ring being connected to the second body ring by only two links, the second body ring being connected to the third body ring by only three links, each of the remaining Nth body rings being connected by the pattern consisting of 3-2-3-2-3 links, and the proximal end ring being connected to the adjacent Nth body ring by only three links (e.g. annotated Figure 3B below). 

    PNG
    media_image2.png
    791
    652
    media_image2.png
    Greyscale

Annotated Figure 3B, Betts


Lumauig teaches a stent having a linkage pattern of 3-2-3-2-3 (e.g. Figure 5A). 
Lumauig and Betts are concerned with the same field of endeavor as the claimed invention, namely stents made of zig-zag rings connected by linkages. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Betts such that the linkage pattern is 3-2-3-2-3 as taught by Lumauig as it is a simple substitution of one known element (here, linkage pattern) for another to obtain predictable results (MPEP 2143).  Here, the linkage pattern is known per the teaching of Lumauig noted supra. 

Regarding Claim 2, the links are linear (e.g. Betts, Figure 3B). 
Regarding Claim 7, the stent is made of stainless steel (e.g. Betts, [0107]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lumauig, et al (Lumauig) (US 2016/0081827 A1) as discussed supra in view of Gomez, et al (Gomez) (US 2002/0198593).
Regarding Claim 3, Lumauig discloses the invention substantially as claimed but fails to teach there are non-linear links that have each a linear and a non-linear portion. 
Gomez teaches non-linear links having each a linear and a non-linear portion (e.g. Figures 6C, 7A).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lumauig such that the links between rings are non-linear links having each a linear and a non-linear portion as taught by Gomez in order to contribute to the overall flexibility of the stent (e.g. Gomez, [0060]). 

Regarding Claim 4, the combination of Lumauig and Gomez discloses the invention substantially as claimed but fails to teach each ring has a first crest and a second crest, the first crest being shorter than the second crest. 
Gomez teaches a first crest and a second crest, the first crest being shorter than the second crest (e.g. Figures 6C, 7A, shorter crest where the U-shaped portion of the link nests).
Gomez and the combination of Gomez and Lumauig are concerned with the same field of endeavor as the claimed invention, namely stents having rings connected by links.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gomez and Lumauig such that a first crest and a second crest, the first crest being shorter than the second crest in order to allow for greater compression and to prevent overlap between the peak and the link when in the compressed state (e.g. Gomez, [0062]). 

Claim 5, the stent has compressed and expanded configurations (e.g. Lumauig, [0077]) and the non-linear portion of the link nests in the first crest in the compressed configuration (discussed supra for claim 4). 
Regarding Claim 6, the 2-link pattern has linear links (e.g. Gomez, Figure 6C, where straight length where #76 is located; the link is entirely straight between the peak where #s 75/77 are located and where #58 is located) and the 3-link pattern has non-linear links (e.g. Gomez, Figure 6C, the link between rings are curved).


Claim(s) 3-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Betts, et al (Betts) (US 2005/0101624) as discussed supra and further in view of Gomez, et al (Gomez) (US 2002/0198593).
Regarding Claim 3, Betts discloses the invention substantially as claimed but fails to teach there are non-linear links that have each a linear and a non-linear portion. 
Gomez teaches non-linear links having each a linear and a non-linear portion (e.g. Figures 6C, 7A).  
Gomez and Betts are concerned with the same field of endeavor as the claimed invention, namely stents having rings connected by links.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Betts such that the links between rings are non-linear links having each a linear and a non-linear portion as taught by Gomez in order to contribute to the overall flexibility of the stent (e.g. Gomez, [0060]). 

Claim 4, the combination of Betts and Gomez discloses the invention substantially as claimed but fails to teach each ring has a first crest and a second crest, the first crest being shorter than the second crest. 
Gomez teaches a first crest and a second crest, the first crest being shorter than the second crest (e.g. Figures 6C, 7A, shorter crest where the U-shaped portion of the link nests).
Gomez and the combination of Gomez and Betts are concerned with the same field of endeavor as the claimed invention, namely stents having rings connected by links.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gomez and Betts such that a first crest and a second crest, the first crest being shorter than the second crest in order to allow for greater compression and to prevent overlap between the peak and the link when in the compressed state (e.g. Gomez, [0062]). 

Regarding Claim 5, the stent has compressed and expanded configurations (e.g. Betts, [0018]) and the non-linear portion of the link nests in the first crest in the compressed configuration (discussed supra for claim 4). 
Regarding Claim 6, the 2-link pattern has linear links (e.g. Gomez, Figure 6C, where straight length where #76 is located; the link is entirely straight between the peak where #s 75/77 are located and where #58 is located) and the 3-link pattern has non-linear links (e.g. Gomez, Figure 6C, the link between rings are curved).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/9/2022